Citation Nr: 1028256	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-26 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left knee disability, to 
include as secondary to a service-connected right knee disability 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to December 1991.  
He received various decorations evidencing combat including the 
Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 RO rating decision that reopened and 
denied the Veteran's claim for entitlement to service connection 
for a left knee disability on a de novo basis.  In August 2009, 
the Veteran testified at a Travel Board hearing at the RO.  

As noted above, the May 2006 RO decision reopened and denied the 
Veteran's claim for entitlement to service connection for a left 
knee disorder on a de novo basis.  The Board notes, however, that 
service connection for a left knee disability was previously 
denied, including in an August 2005 RO decision.  Therefore, the 
Board was required to address whether the Veteran submitted new 
and material evidence to reopen his claim for entitlement to 
service connection for a left knee disability.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

In an October 2009 decision, the Board reopened the Veteran's 
claim for entitlement to service connection for a left knee 
disability, and remanded the merits of the claim (recharacterized 
as entitlement to service connection for a left knee disability, 
to include as secondary to a service-connected right knee 
disability) for further development.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.




REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

This case was previously remanded by the Board in October 2009, 
partly to schedule the Veteran for a VA examination to determine 
the nature and likely etiology of his claimed left knee 
disability.  The Board requested that, following a review of the 
Veteran's claims file, the examiner should express an opinion as 
to whether it was as likely as not (50 percent or greater 
probability) that any diagnosed left knee disabilities were 
etiologically related to the Veteran's period of service.  If 
not, the examiner was specifically requested to opine as to 
whether the Veteran's service-connected right knee disability 
aggravated (permanently worsened beyond the natural progression) 
any diagnosed left knee disabilities and, if so, the extent to 
which they were aggravated.  

Pursuant to the remand requests, the Veteran was afforded a VA 
orthopedic examination in December 2009.  The examiner noted that 
the Veteran's claims file was reviewed.  The diagnosis was left 
knee degenerative joint disease, status post arthroscopy.  The 
examiner commented that the Veteran's current left knee 
disability was not caused by or a result of his period of 
service.  The examiner stated that there was no evidence of a 
left knee condition during the Veteran's period of service.  The 
examiner reported that there was no medical evidence indicating 
that the Veteran had a left knee condition on entering or exiting 
service.  The examiner noted that the Veteran was willing to 
visit medical services in the military for a right knee 
condition, and that he had every opportunity to mention that a 
left knee condition had been present.  The examiner remarked that 
as a left knee condition was never noted, there was no evidence 
that the Veteran experienced a left knee condition while in 
military service.  

The examiner also indicated that there was no mention of a pre-
existing left knee condition, a new left knee condition, or any 
left knee condition, on the entrance and separation examinations.  
The examiner stated that there was no evidence of a diagnosis, 
treatment, or even a complaint of a left knee condition in 
service and no evidence of an abnormal gait during service or at 
separation due to the right knee.  The examiner commented that, 
therefore, there was no evidence of aggravation of a left knee 
condition by military service.  

The Board observes that the VA examiner did thoroughly address 
the matter of whether there was any aggravation of a left knee 
disability by the Veteran's service-connected right knee 
disability during his period of service, and the matter of 
whether there was aggravation of a pre-existing left knee 
condition during service.  The examiner did not, however, address 
the matter of whether the Veteran's service-connected right knee 
disability aggravated (permanently worsened beyond the natural 
progression) any diagnosed left knee, at any time (to include 
presently), as requested pursuant to the October 2009 remand.  
The Board notes that the October 2009 remand did not solely 
request an opinion as to whether the service-connected right knee 
disability aggravated a left knee disability during the Veteran's 
period of service.  In fact, the October 2009 remand specifically 
referred to opinions of record (albeit without a review of the 
Veteran's claims file) which indicated that the Veteran's left 
knee disability was aggravated by his service-connected right 
knee disability.  

For example, the Board specifically noted that an August 2009 
statement from a private physician assistant indicated that he 
had reviewed the Veteran's current treatment records and that it 
was his opinion that it was at least as likely as not or it was 
more likely than not that the Veteran's left knee condition was 
secondary/proximate to his service-connected right knee 
disability.  The physician assistant stated that he based his 
medical opinion on the bone edema of the knee.  The physician 
assistant also commented that it was more likely that the 
Veteran's right and left knee were service-connected.  The 
physician assistant noted that he strongly agreed with the 
history in the June 2006 letter from Dr. Bonatus.  The Board 
notes that there is no indication that the physician assistant 
reviewed the Veteran's claims file.  

Additionally, the Board observes that a prior May 2006 statement 
from T. J. Bonatus, D.O., (which was also signed by a physician 
assistant), reported that he had reviewed reports and that the 
Veteran's left knee had an old anterior cruciate ligament tear, 
which was scarred out to the posterior cruciate ligament.  It was 
noted that there was also a question of a meniscal tear.  Dr. 
Bonatus indicated that the Veteran believed that his left knee 
was aggravated by the injury to his right knee and by change in 
gait and activity levels.  Dr. Bonatus related an assessment of 
knee injuries.  Dr. Bonatus stated that in reviewing the 
Veteran's military history, his work history, and his athletic 
and physical fitness, such history was certainly consistent with 
his current knee status.  There is no indication that Dr. Bonatus 
reviewed the Veteran's entire claims file.  The Board notes that 
Dr. Bonatus provided a further opinion, as to direct service 
connection, in a June 2006 statement.  

Further, the Board notes that there is an April 2010 notation in 
the record that at least one individual at the AMC felt that the 
December 2009 VA orthopedic examination did not properly address 
aggravation.  The April 2010 notation specifically indicated that 
aggravation may occur post-service.  

The Board observes, therefore, that as the VA examiner pursuant 
to the December 2009 VA orthopedic examination report did not 
specifically address whether the Veteran's left knee disability 
was aggravated by his service-connected right knee disability, 
this claim, unfortunately, must again be remanded to obtain an 
additional opinion in this matter.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

Accordingly, the matter is REMANDED for the following:  

1.  Make arrangements for the claims folder 
to be forwarded to the examiner who conducted 
the December 2009 VA orthopedic examination 
for review.  The report should indicate that 
such has been accomplished.  The examiner 
should diagnose all current left knee 
disabilities.  Based on a review claims file 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether the Veteran's service-connected right 
knee disability aggravated (permanently 
worsened beyond the natural progression) any 
diagnosed left knee disabilities and, if so, 
the extent to which they were aggravated.  
The examiner should specifically comment on 
the August 2009 statement from a private 
physician assistant and the May 2006 
statement (as well as an additional June 2006 
statement) from Dr. Bonatus.  

If review by the December 2009 examiner 
is not possible, the Veteran should be 
scheduled for another examination with 
another VA examiner to accomplish the 
remand requests noted above.

2.  Thereafter, readjudicate the Veteran's 
claim for entitlement to service connection 
for a left knee disability, to include as 
secondary to a service-connected right knee 
disability.  If any benefit sought remains 
denied, issue a supplemental statement of the 
case to the Veteran and his representative, 
and provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and 
to assist the appellant with the development of his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


